            Case 2:20-cv-00901-MCE-DB Document 24 Filed 09/15/20 Page 1 of 3


 1   Eugene B. Elliot, State Bar No. 111475          Roger A. Greenbaum (SBN 159450)
     Ethan M. Lowry, State Bar No. 278831            Roger Greenbaum Equity Law & Mediation
 2   Heather G. Hensley, State Bar No. 313860        290 South Main Street, # 542
     BERTRAND, FOX, ELLIOT, OSMAN &                  Sebastopol, CA 95473-0542
 3
     WENZEL                                          Telephone: (415) 779-2506
 4   2749 Hyde Street                                E-Mail:       rg@rogergreenbaum.com
     San Francisco, California 94109
 5   Telephone: (415) 353-0999                       Attorney for Plaintiffs
     Facsimile: (415) 353-0990                       RYAN ANENSON, SARAH ANENSON,
 6   Email:      eelliot@bfesf.com                   and CHRISTIAN ANENSON
                 elowry@bfesf.com
 7
                 hhensley@bfesf.com
 8
     Attorneys for Defendants
 9   DIXON UNIFIED SCHOOL DISTRICT,
     SOLANO COUNTY SPECIAL EDUCATION
10   LOCAL PLAN AREA,
11   and SOLANO COUNTY OFFICE OF
     EDUCATION
12

13
                                    UNITED STATES DISTRICT COURT
14
                                    EASTERN DISTRICT OF CALIFORNIA
15

16   RYAN ANENSON; SARAH ANENSON; and            Case No. 2:20-cv-00901-MCE-DB
     CHRISTIAN ANENSON,
17

18          Plaintiffs,
     v.                                          STIPULATION AND ORDER TO EXTEND
19                                               DEFENDANTS SOLANO COUNTY SPECIAL
     VACAVILLE UNIFIED SCHOOL DISTRICT;          EDUCATION LOCAL PLAN AREA AND
20   DIXON UNIFIED SCHOOL DISTRICT;              SOLANO COUNTY OFFICE OF EDUCATION’S
     SOLANO COUNTY SPECIAL EDUCATION             TIME TO FILE RESPONSIVE PLEADING TO
21
     LOCAL PLAN AREA; SOLANO COUNTY              COMPLAINT
22   OFFICE OF EDUCATION; and DOES 1-25,
     inclusive,
23
            Defendants.
24

25                                               Hon. Morrison C. England, Jr.

26

27

28
30
     STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE RESPONSIVE PLEADING
31 Case No.: 2:20-cv-00901-MCE-DB
            Case 2:20-cv-00901-MCE-DB Document 24 Filed 09/15/20 Page 2 of 3


 1          Pursuant to Local Rule 144(a), Plaintiffs RYAN ANENSON, SARAH ANENSON, and

 2   CHRISTIAN ANENSON, and Defendants SOLANO COUNTY SPECIAL EDUCATION LOCAL

 3   PLAN AREA (“SELPA”), and SOLANO COUNTY OFFICE OF EDUCATION (“SCOE”), by and

 4   through their respective attorneys of records, do hereby stipulate to extend the time for Defendants

 5   SELPA and SCOE (“Defendants”) to respond to the Complaint in the above captioned matter to

 6   September 11, 2020.

 7          Plaintiffs and Defendants had previously agreed that responsive pleadings on behalf of

 8   Defendants would be due September 4, 2020. On September 2, 2020, counsel for Defendants requested

 9   that Plaintiff dismiss those entities without prejudice. Plaintiffs’ counsel is considering this request, and
10   in the interest of conserving the resources of the Court and the parties, the parties have stipulated to

11   continue by 7 days the date on which responsive Pleadings on behalf of Defendants are due. The Parties

12   hope that this may result in avoiding an unnecessary motion to dismiss and/or strike on the issue of

13   Defendants’ viability as parties to the action

14          The Plaintiffs and Defendants hereby stipulate and join in respectfully requesting that this Court

15   approve September 11, 2020, as the due date for responsive pleading by Defendants SELPA and SCOE.

16          IT IS SO STIPULATED.

17   Dated: September 4, 2020                         ROGER GREENBAUM EQUITY LAW & MEDIATION

18                                                    By:           /s/ Robert A. Greenbaum
                                                            Roger A. Greenbaum
19
                                                            Attorneys for Plaintiffs
20                                                          RYAN ANENSON, SARAH ANENSON, and
                                                            CHRISTIAN ANENSON
21

22   Dated: September 4 , 2020                        BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

23                                                    By:           /s/ Ethan M. Lowry
                                                            Eugene B. Elliot
24
                                                            Ethan M. Lowry
25                                                          Heather G. Hensley
                                                            Attorneys for Defendant
26                                                          DIXON UNIFIED SCHOOL DISTRICT, SOLANO
                                                            COUNTY SPECIAL EDUCATION LOCAL PLAN
27                                                          AREA, and SOLANO COUNTY OFFICE OF
                                                            EDUCATION
28
30                                                          1
     STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE RESPONSIVE PLEADING
31   Case No.: 2:20-cv-00901-MCE-DB
            Case 2:20-cv-00901-MCE-DB Document 24 Filed 09/15/20 Page 3 of 3


 1                                       ATTORNEY ATTESTATION

 2          I, Ethan M. Lowry, am the ECF user whose identification and password are being used to file the

 3   foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that concurrence in the filing

 4   of these documents has been obtained from each of its Signatories.

 5   Dated: September 4, 2020                                          /s/ Ethan M. Lowry
                                                                   Ethan M. Lowry
 6

 7

 8                                                  ORDER

 9          SOLANO COUNTY SPECIAL EDUCATION LOCAL PLAN AREA and SOLANO COUNTY

10   OFFICE OF EDUCATION’s responsive pleading to the Complaint is due September 11, 2020.

11          IT IS SO ORDERED.

12   Dated: September 14, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
30                                                      2
     STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE RESPONSIVE PLEADING
31   Case No.: 2:20-cv-00901-MCE-DB
